Per curiam.
Steve K. Myers filed a petition for voluntary surrender of his license for violation of Standards 21, 22, 23, 44 and 68 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. He admits that due to his own emotional problems, he abandoned his clients and failed to return their property, their retainer, and to properly withdraw from their employment, but has since returned the clients’ file and made restitution.
The Review Panel of the State Disciplinary Board recommends that this court allow Mr. Myers to voluntarily surrender his license. This recommendation is approved and adopted.

All the Justices concur, except Fletcher, J., not participating.